Order entered May 17, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00502-CV

                               SHAMELYA ETIER, Appellant

                                               V.

                                  STAMPES, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-02004-D

                                           ORDER
       Appellant appeals from the trial court’s April 22, 2019 judgment in a suit for forcible

detainer. Before the Court is appellant’s motion challenging the trial court’s May 2, 2019 order

setting the supersedeas bond. The purpose of a supersedeas bond is to suspend enforcement of

the judgment. See TEX. R. APP. P. 24.1. In a forcible detainer suit, a judgment may not be stayed

under any circumstances unless the appellant files a supersedeas bond in the amount set by the

trial court within ten days of the date the judgment is signed. See TEX. PROP. CODE ANN.

§ 24.007. Because appellant did not file a supersedeas bond within ten days of the date of the

judgment, this Court’s review of the amount of the supersedeas bond would be meaningless.

Accordingly, we DENY appellant’s motion as moot.
/s/   BILL WHITEHILL
      JUSTICE